DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remark

This communication is considered fully responsive to the amendment filed on 07/29/2021.
Claim 1-20 is pending and examined in this office action (OA). 
Claim 1, 8, and 15, have been amended. 
No claim has been added and no claim has been cancelled.

Response to Arguments
Applicant’s arguments, filed on 07/29/2021, with respect to claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  The Examiner found features modified  to claims that have changed the scope of the invention, Therefore, Applicant’s remarks regarding rejection under 35 U.S.C 103 for the claims are moot. Applicant's remarks are considered as forward looking statement for the newly reconstructed claims.

In view of the applicant’s amendment to the claims, the examiner has clarified and remapped the rejection to the argued claim limitations in details, using the prior art VEGGALAM et al. (US 20180332481A1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-9, 11-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over BONTU et al. (US 20170141885 A1; hereinafter as “BONTU”) in view of RAJENDRAN et al. (US 20190200363 A1; hereinafter as “RAJENDRAN”) and further in view of VEGGALAM et al. (US 20180332481A1; hereinafter as “VEGGALAM”).


With respect to independent claims: 
Regarding claim 1, BONTU teaches a method for detecting uplink quality degradation in a telco network, comprising:
receiving telemetry data;
Network node 12 receives CQI feedback information from wireless device 14 (Block S100) in the RRC connected state at either regular intervals, or periodic or aperiodic intervals. A wireless device 14 that is currently in legacy modulation mode reports CQI feedback information based on the CQI table corresponding to legacy mode as defined, for example, in 3rd Generation Partnership Project (3GPP) 36.213. Thus, network node 12 receives CQI feedback information from wireless device 14 in a series of uplink transmission reports, the CQI measured over a series of downlink transmissions. 
Bontu, ¶ 51, emphasis added.

determining an actual user experience value for a first session at a first base station of a plurality of base stations;
From these uplink transmission reports, network node 12 determines a channel quality estimate based on the CQI reported by wireless device 14 (Block S110). In one embodiment, the downlink channel quality estimate is determined by estimating a spectral efficiency of the downlink transmission or a signal to interference ratio (SINR) from the CQI information. In another embodiment, the downlink channel quality estimate is determined by mapping the CQI information 
Bontu, ¶ 51, emphasis added.

classifying the first session as impacted by […] quality degradation based on the expected user experience value differing from the actual user experience value by at least a threshold amount; and
The methods and nodes described herein advantageously provide higher order modulation control in wireless communication networks. In particular, a measurement of the channel quality estimate compared to a predetermined criteria and, in some embodiments, an uplink channel quality component are used to determine whether to switch from a first, i.e., a legacy modulation, mode to a second, i.e., a higher order modulation, mode for the downlink transmission to the wireless device. Rather than merely observing CQI feedback from a wireless device, the present disclosure describes a methodology that, advantageously, provides a more accurate determination of whether a higher order modulation mode should be used. This is done, for example, based on evaluating mean and variance of the channel quality estimate.
Bontu, ¶ 41, emphasis added.

According to another embodiment of this aspect, the processor is further configured to assign a first scaling parameter to a first determination of whether the mean of the downlink channel quality estimate is greater than the first threshold amount to obtain a first weighted metric, assign a second scaling parameter to a second determination of whether the normalized variance of the downlink channel quality estimate is less than the second threshold amount to obtain a second weighted metric, assign a third scaling parameter to a third determination of whether the uplink channel quality component is at least equal to the third threshold amount to obtain a third weighted metric, and switch the downlink transmission mode of the wireless device from the first modulation mode to the HoM mode based at least on the first weighted metric, the second weighted metric and the third weighted metric. According to another embodiment of this aspect, the first, second and third scaling parameters are based at least on a measurement accuracy of the mean of the downlink channel quality estimate, the normalized variance of the downlink channel quality estimate and the uplink channel quality component.
Bontu, ¶ 25. emphasis added.

	That is, Bontu teaches to “classify the first session as impacted” (i.e., determining not to use the “HoM mode”) based on quality degradation based on the disclosed thresholds.

indicating that […] quality degradation exists with respect to the first base station.
Network node 12 calculates a measurement of the channel quality estimate and determines if this measurement satisfies a predetermined criteria (Block 120) for network device 12 switches the downlink modulation mode of wireless device 14 from a first modulation mode, i.e., legacy mode, to the HoM mode (Block S140). If the predetermined criteria are not met or not met for the predetermined first number of consecutive CQI information uplink transmissions, network device 12 continues to receive CQI information from wireless device 14 (Block S100).
Bontu, ¶ 52, emphasis added.

	That is, Bontu indicates that quality degradation exists with respect to the first base station by determining not to switch the downlink modulation of wireless device 14 to the HoM mode, and continuing to use the legacy mode and receiving CQI information uplink transmissions.
Bontu teaches to measure and predict the downlink quality, but does not expressly teach “predicting an expected user experience value for the first session based on a normalized uplink quality with respect to the first base station,” does not expressly teach to classify the first session as impacted by uplink quality degradation, and to indicate that uplink quality degradation exists.

In the analogous art, Rajendarn teaches:
predicting an expected user experience value for the first session based on a normalized uplink quality with respect to the first base station, wherein the normalized uplink quality is based on uplink quality across the plurality of base stations;
Determinations for uplink power control levels may be determined in advance based on predicted network conditions. For example, during peak traffic load, interference from neighboring cells may also be at its peak. To compensate for this inter-cell interference, a power values in a cell may be increased to raise the uplink transmission power level for that cell above the noise floor. Peak traffic load conditions may also be predicted, based on prior performance of a network. For example, traffic loads may follow predictable weekday or weekend patterns, such as increased loads during business hours, decreased load after prime time evening hours (e.g., after 8:00, 9:00, or 10:00 pm EST), and further decreased load to a minimum in early morning hours (e.g., 1:00 to 4:00 am EST). By using predicted loads, a network device in a network may set power values for cells soon before (e.g., 1 minute, 2 minute, 5 minutes, or 10 minutes) an expected traffic load change in the network. Adjusting uplink power control values prior to an eventual occurrence of an increased or decreased traffic load may improve system performance by avoiding inter-cell interference, preventing call connection failures, and other system improvements such as increased KPI values.
Rajendran, ¶ 146, emphasis added.

uplink quality degradation, and to indicate that uplink quality degradation exists, because Rajendran expressly teaches that measuring uplink transmissions can improve quality:
Determining an appropriate transmission power for uplink transmissions may help to provide successful communications. For example, receiving uplink transmissions with sufficient power by a network device 103 may allow for proper demodulation of the signal in order to determine the information that was transmitted. If an uplink transmission power is too low, proper demodulation may not be possible. However, if an uplink transmission power is too high, the transmission could cause interference to other calls in a network. The uplink power control for the shared channel may be configured so that the target received power spectral density ("PSD") at the network device 103 is constant, regardless of where a wireless device 102 is located within a cell 101.Rajendran, ¶ 25.

Furthermore, Bontu, in view of Rajendran, does not expressly teach: 
wherein the actual user experience value is one of an actual downlink throughput value and an actual uplink voice quality value;
wherein the predicting is based on output from a machine learning model and the expected user experience value is one of an expected downlink throughput value and an expected uplink voice quality value.

In the analogous art, VEGGALAM teaches:
wherein the actual user experience value is one of an actual downlink throughput value and an actual uplink voice quality value (Fig. 1: FCO System 102; “FCO system may monitor and retrieve femtocell service data and network-node service data within a telecommunications network on a continuous basis” : Aforesaid FCO system monitors QoS threshold data for “downlink throughput, or uplink throughput”: [0016]);
wherein the predicting is based on output from a machine learning model and the expected user experience value is one of an expected downlink throughput value and an expected uplink voice quality value (Aforesaid “FCO system may employ one or more machine learning algorithms to determine a corresponding service resolution, based on the likely cause of the performance degradation ” : “the femtocell service data, which includes provisioning data and tunnel data, may be analyzed to deduce QoS parameters such as data packet loss, data latency, jitter, echo, downlink throughput, or uplink throughput”:[0020]-[0021], Aforesaid “Femtocell Optimization (FCO) system 102 may monitor a performance state of one or more femtocell device(s) 104(1)-104(M) that serves a geographic area 106 of a telecommunications network”:   [0026]; Also claim 20).



Bontu and Rajendran to include the above recited limitations as taught by VEGGALAM in order to provide downlink throughput value and uplink voice quality performance degradation by machine learning prediction. The performance state greater than or equal to a predetermined QoS threshold may indicate that a service issue (i.e. performance degradation) does not exist (VEGGALAM; Paragraph 0017).


Regarding claim 8, BONTU teaches A non-transitory, computer-readable medium containing instructions that, when executed by a hardware-based processor, performs stages for detecting uplink quality degradation in a telco network,
Fig. 2: network node 12 is a base station configured for selectively using a HoM mode for communications with wireless device 14 in a wireless communication network 10. …. For example, non-volatile memory may include a hard drive, flash memory, programmable integrated circuits, memory stick, solid state memory and the like. Also, volatile memory may include random access memory and others known in the art. Memory 28 stores program instructions such as those for modulation mode determination module 18. For example, memory 28 of modulation determination module 18 includes instructions that, when executed by processor 30, configure processor 30 to determine a downlink channel quality estimate from the CQI information, and when a measurement of the channel quality estimate satisfies a predetermined criteria for a first of CQI information consecutive uplink transmissions from the wireless device, switch a downlink transmission mode of wireless device 14 from a first modulation mode to a second modulation mode. In one embodiment, the first modulation mode can be a legacy mode, and the second modulation mode can be a HoM mode.
Bontu, ¶ 83, emphasis added.
 the stages comprising: 
receiving telemetry data; 
determining an actual user experience value for a first session at a first base station of a plurality of base stations; 
predicting an expected user experience value for the first session based on a normalized uplink quality with respect to the first base station, wherein the normalized uplink quality is based on uplink quality across the plurality of base stations; 
classifying the first session as impacted by uplink quality degradation based on the expected user experience value differing from the actual user experience value by at least a threshold amount; and 
indicating that uplink quality degradation exists with respect to the first base station (the rest of the claim is interpreted and rejected for the same reason as set forth in claim 1.). 


Regarding claim 15, BONTU teaches A system for detecting uplink quality degradation in a telco network 
Fig. 7:  wireless device 14 is served by network node 12 with primary cell (PCell) 20. Wireless device 14 is also capable of being served by at least two secondary serving cells, e.g., SCell.sub.1 22 and SCell.sub.2 24.
Bontu, ¶ 78, emphasis added.

Fig. 2: network node 12 is a base station configured for selectively using a HoM mode for communications with wireless device 14 in a wireless communication network 10. …. For example, non-volatile memory may include a hard drive, flash memory, programmable integrated circuits, memory stick, solid state memory and the like. Also, volatile memory may include random access memory and others known in the art. Memory 28 stores program instructions such as those for modulation mode determination module 18. For example, memory 28 of modulation determination module 18 includes instructions that, when executed by processor 30, configure processor 30 to determine a downlink channel quality estimate from the CQI information, and when a measurement of the channel quality estimate satisfies a predetermined criteria for a first predetermined number of CQI information consecutive uplink transmissions from the wireless device, switch a downlink transmission mode of wireless device 14 from a first modulation mode to a second modulation mode. In one embodiment, the first modulation mode can be a legacy mode, and the second modulation mode can be a HoM mode.


, comprising: 
a memory storage including a non-transitory, 
computer-readable medium comprising instructions; and a computing device including a hardware-based processor that executes the instructions to carry out stages comprising: 
receiving telemetry data; 
determining an actual user experience value for a first session at a first base station of a plurality of base stations; 
predicting an expected user experience value for the first session based on a normalized uplink quality with respect to the first base station, wherein the normalized uplink quality is based on uplink quality across the plurality of base stations; 
classifying the first session as impacted by uplink quality degradation based on the expected user experience value differing from the actual user experience value by at least a threshold amount; and 
indicating that uplink quality degradation exists with respect to the first base station (the rest of the claim is interpreted and rejected for the same reason as set forth in claim 1.).


With respect to dependent claims: 
Regarding claims 2, the combination of BONTU,  RAJENDRAN, VEGGALAM, specifically, RAJENDRAN teaches,   The method of claim 1, wherein the actual and expected user experience values reflect actual and expected downlink throughput values. 
The uplink may be fine-tuned, in the manner described above, using ACK and NACK signals. For example, HARQ Indication (HI), which may comprise an indication of a success of uplink packets received, may be mapped on the Physical HARQ Indicator Channel (PHICH). A packet may be transmitted from the network device, and the wireless device may decode it and provide feedback via the PUCCH. With respect to negative acknowledgement (NACK), the network device may send a retransmission. By monitoring a NACK rate increase and/or decrease, and by correlating it with missing responses (e.g., due to an increased Noise Floor, a wireless device going out of a service area, and/or unacknowledged transmissions via PUCCH), the P.sub.0.sub._.sub.PUCCH value may be fine-tuned. As an example, by correlating a missing response (e.g., ACK and/or NACK), which may be interpreted as NACK via PUCCH, with the NACK via PHICH (e.g., for the uplink un-received packets) and RACH attempts for the RRC Connected wireless devices, the P.sub.0.sub._.sub.PUSCH and/or P.sub.0.sub._.sub.PUCCH values may be fine-tuned. Such dynamic feedback may improve uplink capacity as well as throughput for both downlink and uplink transmissions.	Rajendran, ¶ 0035, emphasis added.

Dynamic uplink power control may include tuning power parameters, e.g., P.sub.0.sub._.sub.PUSCH and/or P.sub.0.sub._.sub.PUCCH, such as described in the Dynamic adjustment of an uplink power parameter may help to avoid sleeping cells, and thereby may increase bandwidth and improve throughput.
Rajendran, ¶ 0045, emphasis added.

It would have been obvious to combine Rajendran’s teaching to measure uplink transmissions with the method of Bontu, and therefore classify the first session as impacted by uplink quality degradation, and to indicate that uplink quality degradation exists, because Rajendran expressly teaches that measuring uplink transmissions can improve quality:
Determining an appropriate transmission power for uplink transmissions may help to provide successful communications. For example, receiving uplink transmissions with sufficient power by a network device 103 may allow for proper demodulation of the signal in order to determine the information that was transmitted. If an uplink transmission power is too low, proper demodulation may not be possible. However, if an uplink transmission power is too high, the transmission could cause interference to other calls in a network. The uplink power control for the shared channel may be configured so that the target received power spectral density ("PSD") at the network device 103 is constant, regardless of where a wireless device 102 is located within a cell 101.Rajendran, ¶ 25.



Regarding claim 4, the combination of BONTU, RAJENDRAN, VEGGALAM, specifically, Bontu teaches, the method of claim 1, wherein uplink quality comprises at least one of uplink interference and uplink coverage.
The variation in the subband CQI reporting due to inter-cell interference may be mitigated by load balancing across the cells and averaging the received CQI over multiple subframes.
Bontu, ¶ 61, emphasis added.
 
Regarding claim 5, the combination of BONTU,  RAJENDRAN, VEGGALAM, specifically, Bontu teaches,  The method of claim 1, wherein the normalized uplink quality is determined based on at least one of: a percentile of the first session's path loss relative to signal quality of other sessions at the first base station, a percentile of discontinuous transmission (DTX) rates across the network, an average channel quality indicator (CQI) over the network, a percentile of control channel signal to noise ratio over the network, and a percentile of data channel signal to noise ratio over the network. 
the predetermined criteria used to determine whether switching to a HoM mode are to be implemented for a given wireless device 14 includes determining the mean of the channel quality estimate and the normalized variance of the channel quality estimate: ….. determines an estimate of the channel quality with respect to the wireless device 14 that sent the CQI report (Block S110).
Bontu, ¶ 53, emphasis added.


Regarding claim 6, the combination of BONTU, RAJENDRAN, VEGGALAM, specifically, Bontu teaches,  The method of claim 1, further comprising isolating the first session based on the first session not being power limited with respect to uplink power. 
uplink transmission power levels may be dynamically adjusted based on those conditions. (Rajendran, ¶ abstract, ¶0039).

It would have been obvious to combine Rajendran’s teaching to measure uplink transmissions with the method of Bontu, and therefore classify the first session as impacted by uplink quality degradation, and to indicate that uplink quality degradation exists, because Rajendran expressly teaches that measuring uplink transmissions can improve quality:
Determining an appropriate transmission power for uplink transmissions may help to provide successful communications. For example, receiving uplink transmissions with sufficient power by a network device 103 may allow for proper demodulation of the signal in order to determine the information that was transmitted. If an uplink transmission power is too low, proper demodulation may not be possible. However, if an uplink transmission power is too high, the transmission could cause interference to other calls in a network. The uplink power control for the shared channel may be configured so that the target received power spectral density ("PSD") at the network device 103 is constant, 


Regarding claim 7, the combination of BONTU, RAJENDRAN, VEGGALAM, specifically, RAJENDRAN teaches,  The method of claim 1, further comprising generating an alert for a service policy violation, the alert including an aggregate number of uplink quality problems during a time period, wherein multiple alerts are ordered based on a number of impacted sessions.
The average power value satisfies the threshold, then an alarm may be generated at step 409 and the process may end at step 415. The alarm may inform a system 300 or network 100 that further analysis may be necessary to determine a source of interference in the system that may not be able to be resolved by increasing a power value. If the average power value does not satisfy the threshold, then the process continues to step 410 (Rajendran, ¶ 0079).

It would have been obvious to combine Rajendran’s teaching to measure uplink transmissions with the method of Bontu, and therefore classify the first session as impacted by uplink quality degradation, and to indicate that uplink quality degradation exists, because Rajendran expressly teaches that measuring uplink transmissions can improve quality:
Determining an appropriate transmission power for uplink transmissions may help to provide successful communications. For example, receiving uplink 
 
Regarding claims 9, 16, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claims 11, 18, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claims 12, 19, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding claims 13, 20, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Regarding claims 14, the claim is interpreted and rejected for the same reason as set forth in claim 7.


Claims 3, 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over BONTU,  RAJENDRAN, VEGGALAM and further in view of Sheen view of et al. (US 20170272319 A1; hereinafter as “Sheen”).

Regarding claim 3, the combination of BONTU, RAJENDRAN, and VEGGALAM teaches claim 1 above. The combination does not expressively disclose: The method of claim 1, wherein the actual and expected user experience values reflect actual and expected uplink voice quality values. 

In the analogous art, Sheen teaches:
The method of claim 1, wherein the actual and expected user experience values reflect actual and expected uplink voice quality values.
In this step all the possible causes collected as performance counters are taken into consideration. The relationship between each cause and the identified voice quality degradation indicator, e.g. UL Packet Loss Rate for QCI 1 bearer is evaluated: (Sheen, ¶ 0047).  Determine and quantify the impact of each candidate cause to the voice quality degradation indicator when the problem progresses. This will validate the impact contribution for each candidate cause at various phases of degradation and later will be used as ranking criteria in the last step (step 5).: (Sheen, ¶ 0054).


Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to provide the technique of
Sheen to the system of BONTU, RAJENDRAN, VEGGALAM in order to determine and quantify the impact of each candidate cause to the voice quality degradation indicator (Sheen, [0054]). The motivation would be to improve and enhance the accuracy in root cause diagnostics (Sheen, [0060]). 

Regarding claims 10, 17, the claim is interpreted and rejected for the same reason as set forth in claim 3.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.